Exhibit 10.6

DOMINION MIDSTREAM PARTNERS, LP

2014 LONG-TERM INCENTIVE PLAN

Section 1. Purpose of the Plan. The Dominion Midstream Partners, LP 2014
Long-Term Incentive Plan (the “Plan”) has been adopted effective as of the date
(the “Effective Date”) immediately prior to the effective date of the initial
public offering of Dominion Midstream Partners, LP by Dominion Midstream GP,
LLC, a Delaware limited liability company, the general partner (“General
Partner”) of Dominion Midstream Partners, LP, a Delaware limited partnership
(the “Partnership”). The Plan is intended to promote the interests of the
Partnership by providing to Employees, Consultants and Directors incentive
compensation awards denominated in or based on Units to encourage superior
performance. The Plan is also intended to enhance the ability of the General
Partner and its Affiliates to attract and retain the services of individuals who
are essential for the growth and profitability of the Partnership and to
encourage them to devote their best efforts to advancing the business of the
Partnership.

Section 2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:

(a) “409A Award” means an Award that constitutes a “deferral of compensation”
within the meaning of the 409A Regulations, whether by design, due to a
subsequent modification in the terms and conditions of such Award or as a result
of a change in applicable law following the date of grant of such Award, and
that is not exempt from Section 409A of the Code pursuant to an applicable
exemption.

(b) “409A Regulations” means the applicable Treasury regulations and other
interpretive guidance promulgated pursuant to Section 409A of the Code.

(c) “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

(d) “ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation – Stock Compensation, or any successor accounting standard.

(e) “Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom
Unit, Unrestricted Unit Award, Substitute Award, Other Unit-Based Award or Cash
Award granted under the Plan and includes, as appropriate, any tandem DERs
granted with respect to an Award (other than a Restricted Unit or Unrestricted
Unit Award).

(f) “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.

(g) “Board” means the board of directors of the General Partner.



--------------------------------------------------------------------------------

(h) “Cash Award” means an award denominated in cash.

(i) “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:

(i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than Dominion or any of
its Affiliates (as determined immediately prior to such event), shall become the
beneficial owner, by way of merger, acquisition, consolidation,
recapitalization, reorganization or otherwise, of more than 50% of the voting
power of the voting securities of the Partnership;

(ii) the complete liquidation of the Partnership;

(iii) the sale or other disposition by the Partnership of all or substantially
all of its assets in one or more transactions to any Person other than an
Affiliate of the Partnership;

(iv) the General Partner or an Affiliate of the General Partner ceases to be the
general partner of the Partnership;

(v) any event that is a “Change of Control” of Dominion under Section 3(d) of
the Dominion Resources, Inc. 2014 Incentive Compensation Plan, as amended; or

(vi) any other event specified as a “Change of Control” in an applicable Award
Agreement.

Notwithstanding the above, if a Change of Control constitutes a payment event
with respect to an Award (or any portion of an Award) that is a 409A Award,
then, to the extent required by Section 409A of the Code, the transaction or
event described in subsection (i), (ii), (iii), (iv), (v) or (vi) of this
Section 2(i) shall only constitute a Change of Control for purposes of the
payment timing of such Award (or such portion thereof) if such transaction or
event also constitutes a “change in the ownership of a corporation,” a “change
in the effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets,” in each case, within the meaning
of Section 1.409A-3(i)(5) of the 409A Regulations, as applied to non-corporate
entities.

(j) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(k) “Committee” means the Board or such committee of the Board as may be
appointed by the Board to administer the Plan.

(l) “Consultant” means an individual who is a natural person and who renders
bona fide consulting or advisory services to the General Partner or any of its
Affiliates.

(m) “Designated Officer” has the meaning set forth in Section 3(b).

(n) “Director” means a member of the Board who is not an Employee or a
Consultant (other than in that individual’s capacity as a Director).

 

2



--------------------------------------------------------------------------------

(o) “Distribution Equivalent Right” or “DER” means a contingent right, granted
alone or in tandem with a specific Award (other than a Restricted Unit or an
Unrestricted Unit Award), to receive with respect to each Unit subject to the
Award an amount in cash, Units and/or Phantom Units, as determined by the
Committee in its sole discretion, equal in value to the distributions made by
the Partnership with respect to a Unit during the period such Award is
outstanding.

(p) “Dominion” means Dominion Resources, Inc.

(q) “Effective Date” has the meaning set forth in Section 1.

(r) “Employee” means an employee of the General Partner or any of its
Affiliates.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fair Market Value” means, as of any given date, the closing sales price of
a Unit on such date during normal trading hours (or, if there is no trading in
the Units on such date, on the last date prior to such date on which there was
trading) on the New York Stock Exchange or, if the Units are not listed on such
exchange as of such date, on any other national securities exchange on which the
Units are listed on such date or on an inter-dealer quotation system, in any
case, as reported in The Wall Street Journal (or other reporting service
approved by the Committee). If the Units are not publicly traded on a national
securities exchange or other market at the time a determination of Fair Market
Value is required to be made hereunder, the determination of Fair Market Value
shall be made in good faith by the Committee using a “reasonable application of
a reasonable valuation method” within the meaning of the 409A Regulations
(specifically, Section 1.409A-l(b)(5)(iv)(B) of the 409A Regulations).

(u) “General Partner” has the meaning set forth in Section 1.

(v) “Option” means an option to purchase Units granted under the Plan.

(w) “Other Unit-Based Award” means an Award granted to an Employee, Director or
Consultant pursuant to Section 6(f).

(x) “Participant” means an Employee, Consultant or Director granted an Award
under the Plan.

(y) “Partnership” has the meaning set forth in Section 1.

(z) “Performance Award” means an Award based upon performance criteria specified
by the Committee as described in Section 6(j).

(aa) “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

(bb) “Phantom Unit” means a notional interest granted under the Plan that, to
the extent vested, entitles the Participant to receive, at the time of
settlement, a Unit (or such greater or lesser number of Units as may be provided
pursuant to the terms of the applicable Award

 

3



--------------------------------------------------------------------------------

Agreement) or an amount of cash, Units, other property or a combination thereof
equal in value to the Fair Market Value of one Unit (or such greater or lesser
number of Units as may be provided pursuant to the terms of the applicable Award
Agreement), as determined by the Committee in its sole discretion.

(cc) “Plan” has the meaning set forth in Section 1.

(dd) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3).

(ee) “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
not, as applicable, exercisable or transferable by or payable to the
Participant, as the case may be.

(ff) “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

(gg) “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.

(hh) “SEC” means the Securities and Exchange Commission, or any successor
thereto.

(ii) “Substitute Award” means an award granted pursuant to Section 6(h) of the
Plan.

(jj) “Termination of Service” means, if a Termination of Service constitutes a
payment event with respect to an Award (or any portion of an Award) that is a
409A Award, then, for purposes of the payment timing of such Award (or such
portion thereof), “Termination of Service” shall mean the Participant’s
“separation from service” within the meaning of Section 1.409A-1(h) of the 409A
Regulations, applying the default rules thereof. With respect to an Award that
is not a 409A Award, the Committee shall have the discretion to determine the
meaning of a Termination of Service with respect to that Award.

(kk) “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit under Section 6(d)(i).

(ll) “Unit” means a common unit of the Partnership.

(mm) “Unit Appreciation Right” means a contingent right granted under the Plan
that entitles the holder to receive, in cash or Units, as determined by the
Committee in its sole discretion, an amount equal to the excess of the Fair
Market Value of a Unit on the exercise date of the Unit Appreciation Right (or
another specified date) over the exercise price of the Unit Appreciation Right.

(nn) “Unrestricted Unit Award” means a grant of a Unit that is not subject to a
Restricted Period.

 

4



--------------------------------------------------------------------------------

Section 3. Administration.

(a) Authority of the Committee. The Plan shall be administered by the Committee,
subject to Section 3(b); provided, however, that in the event that the Board is
not also serving as the Committee, the Board, in its sole discretion, may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan. The governance of the Committee shall be subject to
the charter, if any, of the Committee as approved by the Board. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of Units to be covered by Awards; (iv) determine the terms and conditions
of any Award, consistent with the terms of the Plan, which terms may include any
provision regarding the acceleration of vesting or waiver of forfeiture
restrictions or any other condition or limitation regarding an Award, based on
such factors as the Committee shall determine, in its sole discretion;
(v) determine whether, to what extent, and under what circumstances Awards may
be vested, settled, exercised, canceled, or forfeited; (vi) interpret and
administer the Plan and any instrument or agreement relating to an Award made
under the Plan; (vii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Notwithstanding the powers provided to the Committee
in the preceding sentence, the Committee shall consult with the then-current
compensation committee of the Dominion board of directors (the “Dominion
Committee”) from time to time and the Dominion Committee will provide advice and
recommendations to the Committee regarding Awards under this Plan; provided,
however, that with respect to the grant of an Award to any Employee that is also
a member of the Committee, the Dominion Committee shall also be required to
approve the grant of the Award to such Employee. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and any other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the General Partner, the Partnership and their
respective Affiliates, any Participant, and any beneficiary of any Award.

(b) Manner and Exercise of Committee Authority. If a Committee of the Board is
appointed by the Board to administer the Plan and if at any time a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Partnership may be taken (i) by
a subcommittee, designated by the Committee, composed solely of two or more
Qualified Members, (ii) by the Committee but with each such member who is not a
Qualified Member abstaining or recusing himself or herself from such action;
provided, however, that upon such abstention or recusal the Committee remains
composed solely of two or more Qualified Members, or (iii) by the full Board.
Such action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s) or by the full Board,
shall be the action of the Committee for all purposes of the Plan. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be

 

5



--------------------------------------------------------------------------------

construed as limiting the power or authority of the Committee. Subject to the
Plan and applicable law, the Committee, in its sole discretion, may delegate any
or all of its powers and duties under the Plan, including the power to grant
Awards under the Plan, to the Chief Executive Officer or any other officer or
committee of officers (the “Designated Officer(s)”) of the General Partner,
subject to such limitations, if any, on such delegated powers and duties as the
Committee may impose, and provided that the Committee may not delegate its
duties where such delegation would violate applicable law, or with respect to
making Awards to, or otherwise with respect to Awards granted to, Participants
who are then subject to Section 16(b) of the Exchange Act. Upon any such
delegation, all references in the Plan to the “Committee,” other than in
Section 4(c) and Section 7, shall be deemed to include the Designated
Officer(s). Any such delegation shall not limit the right of any Designated
Officer to receive Awards under the Plan; provided, however, that a Designated
Officer may not grant Awards to, or take any action with respect to any Award
held by, himself or an individual who is then subject to Section 16(b) of the
Exchange Act. Under no circumstances shall any such delegation result in the
loss of an exemption under Rule 16b-3(d)(1) for Awards granted to Participants
subject to Section 16 of the Exchange Act in respect of the Partnership. At all
times, any Designated Officer appointed under this Section 3(b) shall serve in
such capacity at the pleasure of the Board and the Committee

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the General Partner, the
Partnership or their respective Affiliates, the General Partner’s or the
Partnership’s legal counsel, independent auditors, consultants or any other
agents assisting in the administration of the Plan. Members of the Committee and
any officer or employee of the General Partner, the Partnership or any of their
respective Affiliates acting at the direction or on behalf of the Committee
shall not be personally liable for any action or determination taken or made in
good faith with respect to the Plan, and shall, to the fullest extent permitted
by law, be indemnified and held harmless by the General Partner with respect to
any such action or determination.

(d) Exemptions from Section 16(b) Liability. It is the intent of the General
Partner that the grant of any Awards to, or other transaction by, a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 or another applicable
exemption (except for transactions acknowledged by the Participant in writing to
be non-exempt). Accordingly, if any provision of the Plan or any Award Agreement
does not comply with the requirements of Rule 16b-3 or such other exemption as
then applicable to any such transaction, such provision shall be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Rule 16b-3 so that such Participant shall avoid liability under Section 16(b)
of the Exchange Act.

(e) Prohibition on Repricings of Options and Unit Appreciation Rights. Except in
connection with an event described in Section 4(c) or 7(c), without the approval
of the unitholders of the Partnership, the Committee is expressly prohibited,
whether through amendment or otherwise, from (i) reducing the per Unit exercise
price of any outstanding Option or Unit Appreciation Right, (ii) granting a new
Option, Unit Appreciation Right or other Award in substitution for, or upon the
cancellation of, any previously granted Option or Unit Appreciation Right that
has the effect of reducing the exercise price thereof, (iii) exchanging any
Option or Unit Appreciation Right for Units, cash or other consideration when
the exercise price

 

6



--------------------------------------------------------------------------------

per Unit under such Option or Unit Appreciation Right exceeds the Fair Market
Value of the underlying Units, or (iv) taking any other action that would be
considered a “repricing” of an Option or Unit Appreciation Right under the
listing standards of the New York Stock Exchange. Subject to Sections 4(c),
7(a), 7(c), and 8(m), the Committee shall have the authority, without the
approval of the unitholders of the Partnership, to amend any outstanding Award
to increase the per Unit exercise price of any outstanding Options or Unit
Appreciation Rights or to cancel and replace any outstanding Options or Unit
Appreciation Rights with Options or Unit Appreciation Rights having a per Unit
exercise price that is greater than or equal to the per Unit exercise price of
the original Options or Unit Appreciation Rights.

Section 4. Units.

(a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that may be delivered with
respect to Awards under the Plan is 3,000,000. Units withheld from an Award or
surrendered by a Participant to satisfy the General Partner’s or one of its
Affiliate’s tax withholding obligations (including the withholding of Units with
respect to Restricted Units) or to satisfy the payment of any exercise price
with respect to the Award shall be considered to be Units delivered under the
Plan for this purpose and shall not be available for future grants of Awards. If
any Award is forfeited, cancelled, exercised, settled in cash, or otherwise
terminates or expires without the actual delivery of Units pursuant to such
Award (for the avoidance of doubt, the grant of Restricted Units is not a
delivery of Units for this purpose unless and until such Restricted Units vest
and any restrictions placed on them under the Plan or the applicable Award
Agreement have lapsed), the Units subject to such Award that are not actually
delivered pursuant to such Award shall again be available for delivery with
respect to Awards under the Plan; provided, however, that the number of Units
subject to an Award of Unit Appreciation Rights that is exercised and settled in
Units shall count against the Unit reserve based on the gross number of Unit
Appreciation Rights exercised rather than the net number of Units issued
pursuant to the exercise of such Unit Appreciation Rights. There shall not be
any limitation on the number of Awards that may be granted and paid in cash.

(b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units acquired in the open
market or from the Partnership (including newly issued Units), any Affiliate of
the Partnership or any other Person, or any combination of the foregoing, as
determined by the Committee in its discretion.

(c) Adjustments. Upon the occurrence of any “equity restructuring” event that
could result in an additional compensation expense to the General Partner or the
Partnership pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units covered by each outstanding Award and the
terms and conditions, including the exercise price and performance criteria (if
any), of such Award to equitably reflect such restructuring event and shall
adjust the number and type of Units (or other securities or property) with
respect to which Awards may be granted after such event. Upon the occurrence of
any other similar event that would not result in an accounting charge under
ASC Topic 718 if the adjustment to Awards with respect to such event were
subject to discretionary action, the Committee shall have complete discretion to
adjust Awards in such manner as it deems appropriate. In the event the Committee
makes any adjustment pursuant to the foregoing provisions of this Section 4(c),
the Committee

 

7



--------------------------------------------------------------------------------

shall make a corresponding and proportionate adjustment with respect to the
maximum number of Units that may be delivered with respect to Awards under the
Plan as provided in Section 4(a) and the kind of Units or other securities
available for grant under the Plan.

Section 5. Eligibility. Any Employee or Consultant who performs services for the
benefit of the Partnership or its subsidiaries and any Director shall be
eligible to be designated a Participant and receive an Award under the Plan. If
the Units issuable pursuant to an Award are intended to be registered with the
SEC on Form S-8, then only Employees, Consultants and Directors of the
Partnership or a parent or subsidiary of the Partnership (within the meaning of
General Instruction A.1(a) to Form S-8) will be eligible to receive such an
Award.

Section 6. Awards.

(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 7(a)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms requiring forfeiture of
Awards in the event of Termination of Service by the Participant, and terms
permitting a Participant to make elections relating to his or her Award. The
Committee shall retain full power and discretion to accelerate, waive or modify,
at any time, any term or condition of an Award that is not mandatory under the
Plan; provided, however, that the Committee shall not have any discretion to
accelerate the terms of payment of any 409A Award if such acceleration would
subject a Participant to additional taxes under Section 409A of the Code and the
409A Regulations.

(b) Options. The Committee may grant Options that are intended to comply with
Section 1.409A-l(b)(5)(i)(A) of the 409A Regulations only to Employees,
Consultants or Directors performing services on the date of grant for the
Partnership or a corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, starting with the
Partnership and ending with the corporation or other entity for which the
Employee, Consultant or Director performs services. For purposes of this
Section 6(b) and Section 6(c) below, “controlling interest” means (i) in the
case of a corporation, ownership of stock possessing at least 50% of total
combined voting power of all classes of stock of such corporation entitled to
vote or at least 50% of the total value of shares of all classes of stock of
such corporation; (ii) in the case of a partnership, ownership of at least 50%
of the profits interest or capital interest of such partnership; (iii) in the
case of a sole proprietorship, ownership of the sole proprietorship; or (iv) in
the case of a trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the Treasury Regulations) of at least 50% of
such trust or estate. The Committee may grant Options that are otherwise exempt
from or compliant with Section 409A of the Code to any eligible Employee,
Consultant or Director. The Committee shall have the authority to determine the
number of Units to be covered by each Option, the exercise price therefor and
the Restricted Period and other conditions and limitations applicable to the
exercise of the Option, including the following terms and conditions and such
additional terms and conditions, as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

 

8



--------------------------------------------------------------------------------

(i) Exercise Price. The exercise price per Unit purchasable under an Option that
does not provide for the deferral of compensation under the 409A Regulations
shall be determined by the Committee at the time the Option is granted but,
except with respect to Substitute Awards, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. For purposes of this
Section 6(b)(i), the Fair Market Value of a Unit shall be determined as of the
date of grant. The exercise price per Unit purchasable under an Option that does
not provide for the deferral of compensation by reason of satisfying the
short-term deferral rule set forth in the 409A Regulations or that is compliant
with Section 409A of the Code shall be determined by the Committee at the time
the Option is granted.

(ii) Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period (if any) with respect to an Option, which may
include, without limitation, provisions for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to the Committee, withholding Units from the Award having a Fair
Market Value on the exercise date equal to the relevant exercise price, a
“cashless-broker” exercise through procedures approved by the Committee, or any
combination of the above methods.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon a Participant’s Termination of Service for any reason during the
applicable Restricted Period, all outstanding Options awarded to the Participant
shall be automatically forfeited by the Participant. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options; provided that the waiver contemplated under this
Section 6(b)(iii) shall be effective only if such waiver will not cause the
Participant’s Options, if any, that are intended to satisfy the requirements of
Section 409A of the Code to fail to satisfy such requirements.

(c) Unit Appreciation Rights. The Committee may grant Unit Appreciation Rights
that are intended to comply with Section 1.409A-l(b)(5)(i)(B) of the 409A
Regulations only to Employees, Consultants or Directors performing services on
the date of grant for the Partnership or a corporation or other type of entity
in a chain of corporations or other entities in which each corporation or other
entity has a “controlling interest” in another corporation or entity in the
chain, starting with the Partnership and ending with the corporation or other
entity for which the Employee, Consultant or Director performs services. The
Committee may grant Unit Appreciation Rights that are otherwise exempt from or
compliant with Section 409A of the Code to any eligible Employee, Consultant or
Director. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Unit Appreciation Rights shall be granted, the
number of Units to be covered by each grant, whether Units or cash shall be
delivered upon exercise, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Unit Appreciation Rights,
including the following terms and conditions and such additional terms and
conditions as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.

(i) Exercise Price. The exercise price per Unit Appreciation Right that does not
provide for the deferral of compensation under the 409A Regulations shall be
determined by

 

9



--------------------------------------------------------------------------------

the Committee at the time the Unit Appreciation Right is granted but, except
with respect to Substitute Awards, may not be less than the Fair Market Value of
a Unit as of the date of grant of the Unit Appreciation Right. For purposes of
this Section 6(c)(i), the Fair Market Value of a Unit shall be determined as of
the date of grant. The exercise price per Unit Appreciation Right that does not
provide for the deferral of compensation by reason of satisfying the short-term
deferral rule set forth in the 409A Regulations or that is compliant with
Section 409A of the Code shall be determined by the Committee at the time the
Unit Appreciation Right is granted.

(ii) Time of Exercise. The Committee shall determine the exercise terms and the
Restricted Period (if any) with respect to a Unit Appreciation Right, which may
include, without limitation, provisions for accelerated vesting upon the
achievement of specified performance goals or other events.

(iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon a Participant’s Termination of Service for any reason during the
applicable Restricted Period, all outstanding Unit Appreciation Rights awarded
to the Participant shall be automatically forfeited by the Participant. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Unit Appreciation Rights; provided that the waiver
contemplated under this Section 6(c)(iii) shall be effective only if such waiver
will not cause the Participant’s Unit Appreciation Rights, if any, that are
intended to satisfy the requirements of Section 409A of the Code to fail to
satisfy such requirements.

(d) Restricted Units and Phantom Units. The Committee shall have the authority
to determine the Employees, Consultants and Directors to whom Restricted Units
or Phantom Units shall be granted, the number of Restricted Units or Phantom
Units to be granted to each such Participant, the applicable Restricted Period,
the conditions under which the Restricted Units or Phantom Units may become
vested or forfeited and such other terms and conditions as the Committee may
establish with respect to such Awards.

(i) UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that all or a portion of the distributions made by
the Partnership with respect to the Restricted Units (such as, for example, all
distributions other than tax distributions) shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
such distributions shall be held, without interest, until the Restricted Unit
vests or is forfeited with the UDR being paid or forfeited at the same time, as
the case may be. In addition, the Committee may provide that such distributions
be used to acquire additional Restricted Units for the Participant. Such
additional Restricted Units may be subject to such vesting and other terms as
the Committee may prescribe. Absent such a restriction on the UDRs in the Award
Agreement, UDRs shall be paid to the holder of the Restricted Unit without
restriction at the same time as cash distributions are paid by the Partnership
to its unitholders. Notwithstanding the foregoing, UDRs shall only be paid in a
manner that is either exempt from or in compliance with Section 409A of the
Code.

(ii) Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon a Participant’s Termination of Service for any reason
during the applicable

 

10



--------------------------------------------------------------------------------

Restricted Period, all outstanding, unvested Restricted Units and all
outstanding Phantom Units awarded to the Participant shall be automatically
forfeited by the Participant. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Restricted
Units and/or Phantom Units; provided that the waiver contemplated under this
Section 6(d)(ii) shall be effective only to the extent that such waiver will not
cause the Participant’s Restricted Units and/or Phantom Units, if any, that are
intended to satisfy the requirements of Section 409A of the Code to fail to
satisfy such requirements.

(iii) Vesting/Lapse of Restrictions.

(A) Phantom Units. Unless otherwise provided in the Award Agreement, no later
than the 70th calendar day following the vesting of each Phantom Unit, subject
to the tax withholding provisions of Section 8(b), the Participant shall be
entitled to settlement of such Phantom Unit and shall receive one Unit (or such
greater or lesser number of Units as may be provided pursuant to the terms of
the applicable Award Agreement) or an amount of cash, Units, other property or a
combination thereof equal in value to the Fair Market Value (for purposes of
this Section 6(d)(iii)(A), as calculated on the payment date) of one Unit (or
such greater or lesser number of Units as may be provided pursuant to the terms
of the applicable Award Agreement), as determined by the Committee in its
discretion.

(B) Restricted Units. Upon or as soon as reasonably practicable following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
provisions of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Award so that the Participant then holds an
unrestricted Unit.

(e) Unrestricted Unit Awards. The Committee shall have the authority to grant an
Unrestricted Unit Award under the Plan to any Director, as additional
compensation or in lieu of cash compensation the Director is otherwise entitled
to receive, in such amounts as the Committee, in its discretion, determines to
be appropriate.

(f) Other Unit-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Units, as deemed by the Committee to be
consistent with the purposes of and the general requirements applicable to
individual types of Awards under the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Units, purchase rights for Units, Awards with value and
payment contingent upon performance of the Partnership or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Units or the value of securities of or the performance of specified Affiliates
of the General Partner or the Partnership. The Committee shall determine the
terms and conditions of such Awards. Units delivered pursuant to an Award in the
nature of a purchase right granted under this Section 6(f) shall be purchased
for such consideration, paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Units, other Awards, or other
property, as the Committee shall determine.

 

11



--------------------------------------------------------------------------------

(g) DERs. To the extent provided by the Committee, in its discretion, an Award
(other than a Restricted Unit or Unrestricted Unit Award) may include a tandem
DER grant, which may provide that such DERs shall be paid directly to the
Participant, be reinvested into additional Awards, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Award, or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, DERs shall be paid to the
Participant without restriction at the same time as ordinary cash distributions
are paid by the Partnership to its unitholders; provided, however, that any DERs
granted with respect to a Performance Award shall, unless otherwise provided in
an Award Agreement, be payable only if and to the extent the applicable
performance goals are satisfied. Notwithstanding the foregoing, DERs shall only
be paid in a manner that is either exempt from or in compliance with
Section 409A of the Code.

(h) Substitute Awards. Awards may be granted under the Plan in substitution for
similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation, acquisition or other
transaction by the Partnership or one of its Affiliates of another entity or the
assets of another entity. Such Substitute Awards that are Options or Unit
Appreciation Rights may have exercise prices that are less than the Fair Market
Value of a Unit on the date of the substitution if such substitution complies
with Section 409A of the Code and the 409A Regulations and other applicable laws
and securities exchange rules.

(i) Cash Awards. An Award denominated in or settled in cash, as an element of or
supplement to, or independent of any other Award under this Plan, may be granted
pursuant to this Section 6(i).

(j) Performance Awards. The right of a Participant to receive a grant, and the
right of a Participant to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions.

(k) Certain Provisions Applicable to Awards.

(i) Stand-Alone, Additional, Tandem and Substitute Awards. Subject to
Section 3(e), Awards may, in the discretion of the Committee, be granted either
alone or in addition to, in tandem with, or in substitution for any other Award
granted under the Plan or any award granted under any other plan of the General
Partner or any of its Affiliates. Awards granted in addition to, in substitution
for, or in tandem with other Awards or awards granted under any other plan of
the General Partner or any of its Affiliates may be granted either at the same
time as or at a different time from the grant of such other Awards or awards. If
an Award is granted in substitution or exchange for another Award, the Committee
shall require the surrender of such other Award in consideration for the grant
of the new Award. Awards under the Plan may be granted in lieu of cash
compensation, including in lieu of cash amounts payable under other plans of the
General Partner or any of its Affiliates, in which the value of Units subject to
the Award is equivalent in value to the cash compensation, or in which the
exercise price, grant price, or purchase price of the Award in the nature of a
right

 

12



--------------------------------------------------------------------------------

that may be exercised is equal to the Fair Market Value of the underlying Units
minus the value of the cash compensation surrendered. Awards granted pursuant to
the preceding sentence shall be designed, awarded and settled in a manner that
does not result in additional taxes under Section 409A of the Code and the 409A
Regulations.

(ii) Limits on Transfer of Awards.

(A) Except as provided in Section 6(k)(ii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.

(B) Except as provided in Section 6(k)(ii)(C) below, no Award, other than an
Unrestricted Unit Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or the laws of descent and distribution and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the General Partner, the
Partnership or any of their respective Affiliates.

(C) To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

(iii) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv) Issuance of Units. The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates or book entries to make appropriate reference to such
restrictions.

(v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise, vesting and/or
settlement of an Award may be deferred for any period during which, in the good
faith determination of the Committee, the General Partner is not reasonably able
to obtain Units to deliver pursuant to such Award without violating applicable
law or the applicable rules or regulations of any governmental agency or

 

13



--------------------------------------------------------------------------------

authority or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award Agreement (including,
without limitation, any exercise price or tax withholding) is received by the
General Partner.

(vii) Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under the Plan may be required to agree in writing, as a
condition to the grant of such Award, to subject an Award that is exercised or
settled following such Participant’s Termination of Service to a general release
of claims and/or a noncompetition, non-solicitation, confidentiality and/or
non-disparagement agreement or other restrictive covenants in favor of the
General Partner, the Partnership and their respective Affiliates, with the terms
and conditions of such agreement(s) or covenants to be determined in good faith
by the Committee.

(viii) Compliance with Law. Each Employee, Consultant or Director to whom an
Award is granted under the Plan shall not sell or otherwise dispose of any Unit
that is acquired upon grant or vesting of an Award in any manner that would
constitute a violation of any applicable federal or state securities laws, the
Plan or the rules, regulations or other requirements of the SEC or any stock
exchange upon which the Units are then listed.

(ix) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan and any applicable Award agreement, payments to be made by the General
Partner, the Partnership, or any Affiliate upon the exercise of an Option or
other Award or settlement of an Award may be made in such forms as the Committee
shall determine, including without limitation cash, Units, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis; provided, however, that any such deferred payment
arrangement or election will be set forth in the agreement evidencing such Award
and/or otherwise made in a manner that will not result in additional taxes under
Section 409A the Code and the 409A Regulations. Except as otherwise provided
herein, the settlement of any Award may be accelerated, and cash paid in lieu of
Units in connection with such settlement, in the discretion of the Committee or
upon occurrence of one or more specified events (in addition to a Change of
Control). Installment or deferred payments may be required by the Committee
(subject to Section 7(a) of the Plan, including the consent provisions thereof
in the case of any deferral of an outstanding Award not provided for in the
original Award Agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee and in compliance with
Section 409A the Code and the 409A Regulations. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of DERs or other
amounts in respect of installment or deferred payments denominated in Units.
Deferred payments and elections will be designed in accordance with any
requirements set forth in the “top hat” rules under 29 C.F.R. 2520.104-23(b)(1)
and other applicable Department of Labor regulations. This Plan shall not
constitute an “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
regardless of whether an individual Award agreement may constitute such an
arrangement.

 

14



--------------------------------------------------------------------------------

Section 7. Amendment and Termination. Except to the extent prohibited by
applicable law:

(a) Amendments to the Plan and Awards. Except as required by applicable law or
the rules of the principal securities exchange, if any, on which the Units are
traded and subject to Section 3(e), the Board may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, provided, however, that
following the initial public offering of the Units, no amendment may increase
the number of Units available for issuance under the Plan (except pursuant to
the anti-dilution provisions of Section 4(c) or 7(c)) or otherwise make a
“material revision” to the Plan (as defined in the New York Stock Exchange
listing manual or the listing standards of any other exchange on which the Units
may be listed) without the approval of the unitholders of the Partnership. The
Committee may waive any conditions or rights under, amend any terms of, or alter
any Award theretofore granted, provided that no change, other than pursuant to
Section 4(c) or the provisions of Section 7 below, in any Award shall materially
reduce the rights or benefits of a Participant with respect to an Award without
the consent of such Participant.

(b) Additional Issuances. Except as expressly provided herein, the issuance by
the Partnership of units of any class or securities convertible into units of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
units or obligations of the Partnership convertible into such units or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Units reserved for issuance under the Plan or subject to Awards theretofore
granted or the purchase price per Unit, if applicable.

(c) Change of Control and Other Adjustments. Subject to, and without limiting
the scope of, the provisions of Section 4(c), in the event that the Committee
determines that any distribution (whether in the form of cash, Units, other
securities, or other property), recapitalization, split, reverse split,
reorganization, merger, Change of Control, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Units or other securities of the
Partnership, issuance of warrants or other rights to purchase Units or other
securities of the Partnership, or other similar transaction or event affects the
Units such that an adjustment is determined by the Committee, in its sole
discretion, to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Units (or other securities or property) with
respect to which Awards may be granted, (ii) the number and type of Units (or
other securities or property) subject to outstanding Awards, and (iii) the grant
or exercise price with respect to any Award or, if deemed appropriate, make
provision for a cash payment to the holder of an outstanding Award; provided,
that the number of Units subject to any Award shall always be a whole number.
Further, upon the occurrence of any event described in the preceding sentence,
the Committee, acting in its sole discretion without the consent or approval of
any holder, may take one or more of the following actions, which may vary among
individual holders and which may vary among Awards: (A) remove any applicable
forfeiture restrictions on any Award; (B) accelerate the time of exercisability
or the time at which the Restricted Period shall lapse to a specific date
specified by the Committee; (C) require the mandatory surrender to the General
Partner by selected holders of some or all of the outstanding Awards held by
such holders (irrespective of whether such

 

15



--------------------------------------------------------------------------------

Awards are then subject to a Restricted Period or other restrictions pursuant to
the Plan) as of a date specified by the Committee, in which event the Committee
shall thereupon cancel such Awards and cause the General Partner, the
Partnership or any of their respective Affiliates to pay to each holder an
amount of cash per Unit equal to the per Unit value, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards, less the exercise price, if any,
applicable to such Awards; provided, however, that to the extent the exercise
price of an Option or a Unit Appreciation Right exceeds such per Unit value as
determined by the Committee, no consideration will be paid with respect to that
Award; (D) cancel Awards that remain subject to a Restricted Period as of a date
specified by the Committee without payment of any consideration to the
Participant for such Awards; or (E) make such adjustments to Awards then
outstanding as the Committee deems appropriate to reflect such event (including,
but not limited to, the substitution of new awards for Awards); provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Awards then outstanding. Notwithstanding anything in
the preceding sentence to the contrary, with respect to an event that is an
“equity restructuring” event that could result in an additional compensation
expense to the General Partner or the Partnership pursuant to the provisions of
ASC Topic 718 if adjustments to Awards with respect to such event were
discretionary, the provisions in Section 4(c) shall control to the extent they
are in conflict with the discretionary provisions of this Section 7(c). Nothing
in this Section 7(c) or in Section 4(c) shall be construed as providing any
Participant or any beneficiary of any Award any rights with respect to the “time
value”, “economic opportunity” or “intrinsic value” of an Award or limiting in
any manner the Committee’s actions that may be taken with respect to an Award as
set forth above or in Section 4(c).

(d) Committee Determinations; No Fractional Interests. Adjustments under this
Section 7 shall be made by the Committee, and its determination as to what
adjustments shall be made and the extent thereof shall be final, binding, and
conclusive. No fractional interest shall be issued under the Plan on account of
any such adjustments.

Section 8. General Provisions.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the General Partner or any of its Affiliates, the General Partner
or any of its Affiliates is authorized to deduct, withhold, or cause to be
deducted or withheld, from any Award, from any payment due or transfer made
under any Award or from any compensation or other amount owing to a Participant
the amount (in cash, Units, including Units that would otherwise be issued
pursuant to such Award, or other property) of any applicable taxes payable in
respect of the grant or settlement of an Award, its exercise, the lapse of
restrictions thereon, or any other payment or transfer under an Award or under
the Plan and to take such other action as may be necessary in the opinion of the
General Partner or any of its Affiliates to satisfy its withholding obligations
for the payment of such taxes. Notwithstanding the foregoing, with respect to
any Participant who is subject to Rule 16b-3, such tax withholding automatically
shall be effected by the General Partner or its Affiliate either by
(i) “netting” or withholding Units otherwise deliverable to the

 

16



--------------------------------------------------------------------------------

Participant on the vesting or payment of such Award, or (ii) requiring the
Participant to pay an amount equal to the applicable taxes payable in cash. In
the event that Units that would otherwise be issued pursuant to an Award are
used to satisfy such withholding obligations, the number of Units that may be
withheld or surrendered shall be limited to the number of Units that have a Fair
Market Value on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for federal, state,
local and foreign income tax and payroll tax purposes that are applicable to
such supplemental taxable income.

(c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
General Partner or any of its Affiliates, to continue providing consulting or
advisory services to the General Partner or any of its Affiliates, or to remain
on the Board, as applicable. Furthermore, the General Partner or an Affiliate of
the General Partner may at any time dismiss a Participant from employment or his
or her service relationship free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, any Award Agreement or other
agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the Commonwealth of Virginia without regard to its conflicts of
laws principles.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect. If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to
Section 16(b) of the Exchange Act), then those conflicting terms or provisions
shall be deemed inoperative to the extent they so conflict with the requirements
of Rule 16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3).

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate of
the Partnership to recover the same under Section 16(b) of the Exchange Act, and
any payment tendered to the General Partner by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner or any Affiliate of the General Partner
and a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the General Partner or any

 

17



--------------------------------------------------------------------------------

Affiliate of the General Partner pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the General Partner
or such Affiliate of the General Partner.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(i) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility of Payment. Any amounts payable hereunder to any individual under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the General Partner shall be relieved of any
further liability for payment of such amounts.

(k) Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Partnership, and any of their respective
Affiliates regarding the sharing of costs between those entities.

(l) Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(m) Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with the requirements of Section 409A of the Code. The applicable provisions of
Section 409A the Code and the 409A Regulations are hereby incorporated by
reference and shall control over any Plan or Award Agreement provision in
conflict therewith. All 409A Awards shall be intended to comply with
Section 409A of the Code and shall be interpreted consistent with such intent.

(n) Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A of the Code and the 409A Regulations)
becomes entitled to a payment under an Award which is a 409A Award on account of
a “separation from service” (as defined under Section 409A of the Code and the
409A Regulations), to the extent required by the Code, such payment (or the
applicable portion of such payment) shall not occur until the date that is six
months plus one day from the date of such separation from service. Any amount
that is otherwise payable within the six-month period described herein will be
aggregated and paid in a lump sum without interest.

(o) No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership nor the General Partner nor any of its or their respective
Affiliates makes any commitment or guarantee that any federal, state or local
tax treatment will (or will not) apply or be available to any Participant.

 

18



--------------------------------------------------------------------------------

(p) Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the General Partner or the Partnership, which clawback
policies or procedures may provide for forfeiture, repurchase and/or recoupment
of Awards and amounts paid or payable pursuant to or with respect to Awards.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, the General Partner and the Partnership reserve the right, without the
consent of any Participant or beneficiary of any Award, to adopt any such
clawback policies and procedures, including such policies and procedures
applicable to the Plan or any Award Agreement with retroactive effect.

Section 9. Term of the Plan. The Plan shall be effective on the Effective Date
and shall continue until the earliest of (i) the date terminated by the Board,
(ii) all Units available under the Plan have been delivered to Participants, or
(iii) the 10th anniversary of the Effective Date. However, any Award granted
prior to such termination, and the authority of the Board or Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.

 

19